FILED
                            NOT FOR PUBLICATION
                                                                            MAY 04 2016
                     UNITED STATES COURT OF APPEALS                     MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


DALLAS L. COX,                                    No. 14-15877

               Plaintiff - Appellant,             D.C. No. 2:11-cv-01401-SRB

 v.
                                                  MEMORANDUM*
CAROLYN W. COLVIN, Commissioner
of Social Security,

               Defendant - Appellee.


                    Appeal from the United States District Court
                             for the District of Arizona
                     Susan R. Bolton, District Judge, Presiding

                        Argued and Submitted April 11, 2016
                             San Francisco, California

Before: THOMAS, Chief Judge and REINHARDT and CHRISTEN, Circuit
Judges.

      Dallas L. Cox appeals from the Social Security Administration’s denial of

her application for supplemental security income benefits.1 The district court

granted summary judgment to the government, and Cox appealed. We have

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      1
              The parties are familiar with the facts, so we do not recount them here.
jurisdiction under 28 U.S.C. § 1291. We reverse the district court and remand for

an award of benefits.

      Cox contends the ALJ committed legal error when he failed to incorporate

into his residual functional capacity (“RFC”) assessment, and corresponding

hypothetical question posed to the vocational expert (“VE”), portions of two

medical opinions to which he gave substantial weight. We agree that this was

error. “The hypothetical an ALJ poses to a vocational expert, which derives from

the RFC, ‘must set out all the limitations and restrictions of the particular

claimant.’” Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 690 (9th Cir.

2009). In determining the claimant’s limitations, “[t]he ALJ must consider all

medical opinion evidence.” Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir.

2008); 20 C.F.R. § 404.1527(b). If, after consideration, the ALJ rejects an

examining physician’s opinion, he or she must give specific and legitimate reasons

for doing so. Lester v. Chater, 81 F.3d 821, 830–31 (9th Cir. 1995). In assessing

the claimant’s RFC, an ALJ may not pick and choose evidence unfavorable to the

claimant while ignoring evidence favorable to the claimant. See Ghanim v. Colvin,

763 F.3d 1154, 1164 (9th Cir. 2014).

      Here, examining doctors Bencomo and Finch opined that Cox retained some

ability to remember and perform simple tasks, but that her mental illnesses would


                                           2
make it difficult for her to get along with coworkers and supervisors, complete

tasks on a schedule, complete a workweek without interruptions from

psychologically-based symptoms, and take criticism. The ALJ gave significant

weight to each doctor’s opinion, but he incorporated into his RFC and hypothetical

to the VE only those parts of Dr. Bencomo’s and Dr. Finch’s opinions most

favorable to a finding of no-disability. The VE testified in response to the ALJ’s

primary hypothetical that someone with the stated RFC could work, and the ALJ

based his “finding of ‘not disabled’” on this testimony. The ALJ did not provide

any reasons—let alone specific and legitimate ones—for discounting any portions

of Dr. Bencomo’s and Dr. Finch’s opinions. This failure constituted legal error,

see Ghanim, 763 F.3d at 1163 n.8 (ALJ likely erred by rejecting “certain favorable

opinions of the examining physicians” without providing “specific and legitimate

reasons” for doing so), and reversal is therefore warranted.

      We likewise agree with Cox that remand for an award of benefits is

appropriate here. We accept the ALJ’s conclusion that Dr. Bencomo’s and Dr.

Finch’s opinions are due significant weight. The VE testified on cross examination

that someone with all of the mental limitations identified by Dr. Bencomo and Dr.

Finch would be unable to work. The VE’s testimony establishes that Cox is

disabled within the meaning of the Act. See Benecke v. Barnhart, 379 F.3d 587,


                                          3
595 (9th Cir. 2004) (remand for an award of benefits is appropriate when the

vocational expert testifies that someone with claimant’s precise limitations cannot

work). We therefore reverse the judgment of the district court with instructions to

remand to the ALJ for the calculation and award of benefits.

      Because we deem this issue dispositive of Cox’s appeal, we do not reach the

remainder of Cox’s arguments.

      REVERSED and REMANDED.




                                          4